 



EXHIBIT (10) (z)
FOURTH AMENDMENT TO
J. ALEXANDER’S CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
(as amended and restated as of January 1, 1997)
     WHEREAS, J. Alexander’s Corporation, a Tennessee corporation (the
“Company”), maintains the J. Alexander’s Corporation Employee Stock Ownership
Plan (the “Plan”) to enable its eligible employees to share in the growth and
prosperity of the Company; and
     WHEREAS, the Company most recently has restated the Plan, effective
January 1, 1997, and has subsequently amended the Plan to make changes required
as a result of Federal tax legislation and U.S. Department of Labor regulations;
and
     WHEREAS, the Company desires to amend the Plan to freeze participation in
the Plan so that no new participants may enter the Plan after December 31, 2006.
     NOW, THEREFORE, in consideration of the premises, effective December 31,
2006, the Company hereby amends the Plan as follows:
     1. Section 2.1(tt) of the Plan is amended to provide as follows:
     (tt) Participant. A person participating in the Plan in accordance with the
provisions of Article III. Notwithstanding any other provision in the Plan to
the contrary, no Employee who is not a Participant on December 31, 2006, shall
become a Participant after that date. However, Participants shall continue to
receive credit for Years of Vesting Service in accordance with Section 2.1(ggg)
of the Plan and for the purpose of receiving allocations of discretionary
Employer contributions under Section 4.1 of the Plan.
     2. A new paragraph is added to the end of Section 3.1 of the Plan, which
shall read as follows:
     Notwithstanding any other provision in the Plan to the contrary, no
Employee who is not a Participant on December 31, 2006, shall become a
Participant after that date. However, Participants shall continue to receive
credit for Years of Vesting Service in

 



--------------------------------------------------------------------------------



 



accordance with Section 2.1(ggg) of the Plan and for the purpose of receiving
allocations of discretionary Employer contributions under Section 4.1 of the
Plan.
     IN WITNESS WHEREOF, J. Alexander’s Corporation has caused this Fourth
Amendment to the J. Alexander’s Corporation Employee Stock Ownership Plan to be
executed this 20th day of December 2006, effective as of December 31, 2006, by
its duly authorized officers.

                  J. ALEXANDER’S CORPORATION    
 
           
 
  By: /s/ J. Michael Moore    
 
           
 
  Title:   Vice President Human Resources and Administration    
 
           
 
           
ATTEST:
           

/s/ Ruth Ann Tidwell

2